Citation Nr: 1034445	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash disability 
of the feet, other than onychomycosis, claimed as residual to in-
service cold weather injuries.

2.  Entitlement to service connection for squamous cell carcinoma 
of the right cheek and the right side of the nose, claimed as due 
to exposure to mustard gas in service.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In April 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for squamous cell 
carcinoma of the right cheek and the right side of the nose and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have a current skin rash disability of the 
feet other than onychomycosis that has been related to in-service 
cold weather exposure.


CONCLUSION OF LAW

A skin rash disability of the feet other than onychomycosis was 
not incurred in or aggravated by service, to include as due to 
cold weather exposure that occurred during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in November 2004, March 
2005, October 2005, December 2005, and July 2006 in which the RO 
advised the appellant of the evidence needed to substantiate his 
claim.  These letters advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by him and what evidence should be provided by VA.  The 
July 2006 letter further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating and 
effective date elements of his claim, pursuant to the Court's 
holding in Dingess, supra.

The Board notes that the July 2006 letter was not issued prior to 
the initial adjudication of the Veteran's claim in April 2006.  
His claim, however, was subsequently readjudicated in a July 2007 
statement of the case and a May 2010 supplemental statement of 
the case.  In any event, because service connection is being 
denied, the Board finds that any deficiencies in the content or 
timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
service treatment records, available VA medical records, and 
private medical records.  

The Board notes that the Veteran had identified having received 
treatment at a Salem VA Medical Center in 1957 and 1958 and at 
the VA Medical Center in Durham beginning in January 1979.  
Formal Findings on the Unavailability of Federal Records were 
issued in December 2005 and January 2006 after extensive searches 
for the records at issue.  It is noted, however, that the 
Veteran's claim is being denied on the basis of no current 
disability.  The Salem medical records are clearly irrelevant to 
satisfying this requirement, as are many of the Durham records.  
To the extent that the Veteran has submitted current VA medical 
records and has undergone two VA examinations, the Board finds 
that there is ample evidence with respect to whether there is a 
skin rash disability other than onychomycosis on the Veteran's 
feet.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent VA examinations in 
June 2007 and September 2009.  The Board finds that these 
opinions are considered adequate for the purpose of determining 
the service connection claim decided herein.  These reports 
reflect that the examiners reviewed the claims folder, including 
the medical records that were on file at the time of the 
examinations.  During the examinations, the examiners elicited 
from the Veteran his history of complaints and symptoms and 
provided clinical findings detailing the examination results.  
The examiners also clearly noted their diagnoses.  For these 
reasons, the Board concludes that the VA examination reports in 
this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a 
skin rash of the feet, which he essentially contends is related 
to in-service cold weather exposure.  As an initial matter, the 
Board notes service connection for residuals of frostbite to the 
left and right feet was granted by rating decision in May 2010.  
As explained in that rating decision, the RO's grant was based in 
large part on the results of a September 2009 VA examination 
report that found cold sensitivity, onychomycosis, and tingling 
paresthesia of the feet without clinical evidence of peripheral 
neuropathy and noted that these were known long-term 
complications of cold injury.  In that same decision, the Veteran 
was assigned staged disability ratings under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2009), which expressly includes nail 
abnormalities among its pertinent rating criteria.  It is 
therefore clear from the text of that decision that the Veteran's 
onychomycosis has been found to be a residual of his in-service 
cold weather injuries and that such disability is already being 
compensated under Diagnostic Code 7122 as a residual of his 
frostbite.  Therefore, the Board finds that the issue that now 
remains on appeal is whether there is a skin rash disability 
other than onychomycosis that is related to the Veteran's 
military service.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, the Board finds that service connection for 
a skin rash of the feet must be denied based on the lack of a 
current disability other than onychomycosis.  This decision is 
based upon a review of the Veteran's medical records, VA 
examination reports from June 2007 and September 2009, and the 
Veteran's own statements. 

The June 2007 VA examination report notes that the Veteran 
reported having had fungal infections of the toes over the years 
and some onychomycosis.  Other than onychomycosis, the only 
pertinent abnormality noted on examination was that the Veteran 
has no hair on his feet.  The only diagnosis that was made, 
however, was of "Cold injury to the hands, feet, and tips of 
ears by history, and not verified by examination of the record."  

Other than onychomycosis, the September 2009 VA examination 
report did not diagnose a skin rash disability of the feet.  This 
report noted there were no complaints of recurrent fungal 
infections.  Skin examination revealed no scaly skin lesions or 
tinea pedis condition.  Skin texture and thickness were normal, 
and there was no edema or ulceration.  Other than bilateral 
onychomycosis of the toenails of the great toes and second and 
third toes, the examiner did not diagnose any skin rash 
disability of the feet.  

With respect to other medical records, a September 2004 VA 
medical record notes thickened yellow toenails consistent with a 
fungal infection.  No underlying bacterial infection was seen.  
Onychomycosis was diagnosed.  

Finally, statements made by the Veteran himself do not indicate 
the presence of a skin rash disability of the feet other than 
onychomycosis.  When asked about his feet at his March 2009 Board 
hearing, the Veteran testified that he has trouble with ingrown 
toenails.  He reported his big toenails are discolored and appear 
to have an infection.  He was asked if these were the symptoms he 
was describing when he reported that he has a rash on his feet.  
He replied that "I guess that rash was connected with this hair 
[loss on the feet] and all that."  When asked to clarify whether 
he was referring to hair loss on the legs or fungus on the feet, 
the Veteran replied "Well I guess it's a fungus on the feet for 
the rash."  The Veteran has not otherwise alleged the presence 
of any skin rash disability of the feet other than onychomycosis.

The Court has recognized that, '[i]n the absence of proof of a 
present disability, there can be no valid claim' of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that 
'[a] service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.').  In the case at hand, the most probative medical 
evidence of record, including the Veteran's own lay testimony, 
demonstrates he has not been diagnosed with a skin rash 
disability other than onychomycosis so as to warrant service 
connection.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to 
service connection for a skin rash disability of the feet, other 
than onychomycosis, claimed as residual to cold weather injuries 
to the feet, must be denied.


ORDER

Entitlement to service connection for a skin rash disability of 
the feet, other than onychomycosis, claimed as residual to in-
service cold weather injuries, is denied.


REMAND

The Veteran has also claimed entitlement to service connection 
for squamous cell carcinoma of the right cheek and the right side 
of the nose.  He essentially claims that this disability is due 
to exposure to mustard gas during field or chamber testing in 
World War II.  

Pursuant to regulation, full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of squamous cell carcinoma of the skin is 
sufficient to establish service connection for that condition.  
See 38 C.F.R. § 3.316(a)(1) (2009).

First, according to M21-1MR, IV.ii.1.F.21.a., "All claims and 
appeals based on exposure to mustard gas or Lewisite received on 
or after January 19, 2005, are centrally processed at the 
Muskogee Regional Office (RO)."  In the case at hand, the 
qualifying claim was received by VA in March 2005.  Therefore, 
this claim must be transferred to the RO in Muskogee, Oklahoma, 
for proper development.  

Next, because the Veteran had alleged the development of a 
disability listed under 38 C.F.R. § 3.316(a) due to mustard gas 
exposure, the April 2009 Board remand found it necessary to 
attempt verification of the Veteran's reported mustard gas 
exposure pursuant to M21-1MR, IV.ii.1.F.22.b.  

According to M21-1MR, IV.ii.1.F.22.c., verification efforts 
required submission of the veteran's full name; e-mail address; 
telephone number; date of birth; date of death (if applicable); 
Social Security number (SSN); branch of service; service number; 
dates of service; the date of the alleged exposure (month and 
year); the geographic location of the alleged exposure; the unit 
to which the veteran was assigned at the time of alleged 
exposure; the type of exposure involved (full-body, patch, etc.), 
and the disabilities claimed as having resulted from exposure.

On remand, the AMC sent the Veteran a letter requesting this 
information.  The Veteran did not respond to this letter, and no 
further development was attempted.

However, there may already be sufficient information of record to 
attempt verification of the Veteran's exposure to mustard gas.  
Of the above information, the Veteran's personal identifying 
information should be readily available.  The Board notes that 
the Veteran's dates of service are of record (June 1943 through 
November 1945), as are his branch of service (Army) and his 
claimed disability (squamous cell carcinoma of the right cheek 
and the right side of the nose).  

The Board also notes that the Veteran provided the remaining 
needed information in response to a September 1993 development 
letter.  He identified the dates of the alleged exposure as 
between June 1943 and August 1943.  In terms of place, he 
reported having been exposed two times in the United States and 
England and provided a specific location of "Camp Harrihan, 
Louisiana."  He identified his unit as "R.R. Bat. & Inf. Co."  
With respect to his description of the type of exposure, the 
Veteran reported that he was "exposed in railroad boxcar to 
unknown material."

At his March 2009 Board hearing, the Veteran testified that he 
was exposed to mustard gas when stationed in Pine Bluff, 
Arkansas.  He reported this exposure occurred in 1943 while 
testing suits in blue tents.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that, where the 
remand orders of the Board are not satisfied, the Board itself 
errs in failing to ensure compliance.  Accordingly, given that 
additional development should have been undertaken following the 
April 2009 remand based on the information that was already of 
record, despite the Veteran's the failure to respond to the June 
2009 development letter, the Board must once again remand this 
appeal.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 
(2009); Stegall v. West, supra.

Finally, the Board notes that the claim of entitlement to a TDIU 
is inextricably intertwined with the claim being remanded herein, 
because adjudication of the squamous cell carcinoma claim may 
affect the merits and outcome of the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's 
claim of entitlement to service connection for squamous cell 
carcinoma of the right cheek and the right side of the nose must 
be fully developed and adjudicated by the RO/AMC before the Board 
can render a final decision regarding his TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Jurisdiction of this claim should be 
transferred to the Muskogee RO.

2.  Then, conduct the appropriate development 
to determine whether the Veteran had full-
body exposure to mustard gas during service.  
See M21-MR IV.ii.1.F.22.  If additional 
information is needed regarding the date of 
the alleged exposure, geographic location, 
type of exposure, etc., it should be 
requested from the Veteran.  

As noted above, the Veteran's personal 
identifying information should be readily 
available.  The Veteran's dates of service 
are of record (June 1943 through November 
1945), as are his branch of service (Army) 
and his claimed disability (squamous cell 
carcinoma of the right cheek and the right 
side of the nose).  The September 1993 
development letter identifies the dates of 
the alleged exposure as between June 1943 and 
August 1943.  It reports exposure in the 
United States ("Camp Harrihan, Louisiana") 
and England.  It identifies the Veteran's 
unit as "R.R. Bat. & Inf. Co."  It 
describes exposure "in railroad boxcar to 
unknown material."

The March 2009 Board hearing testimony 
reports mustard gas exposure while testing 
suits in blue tents when the Veteran was 
stationed in Pine Bluff, Arkansas, in 1943.  

This information, along with any additional 
relevant information that is already of 
record or is received from the Veteran in 
response to an information request, should be 
submitted for the appropriate verification.

3.  After the development requested above has 
been completed, again review the record, 
including the Veteran's TDIU claim.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


